Broyles, P. J.
1. A “pimp” is one who provides gratification for the Inst of others; a procurer; a panderer. 6 Words & Phrases, 5379.
2. A heil-boy in a hotel, who procures women for men for the purpose of gratifying their lust, is a “pimp” within the meaning of the ordinance *798of the City of Atlanta (City Code, 1910, § 1842), which provides that “Every person who follows in the City of Atlanta the occupation of enticing strangers and others to visit gambling houses or to gamble, or persons commonly known as ropers or cappers, and all persons commonly known as pimps, shall be punished upon conviction before the recorder’s court, by a fine of not more than one hundred dollars or imprisonment not more than thirty days, either or both, in the discretion of the recorder’s court.”
Decided March 6, 1918.
Certiorari; from Fulton superior court — Judge Pendleton. November 20, 1917. '
D. K. Johnston, for plaintiff in error.
J. L. May son, 8. D. Hewlett, contra.
(а) In a case against a bell-boy for violating this section of the city code, it is not necessary for a conviction that the city prove that the defendant was paid anything for his services.
(б) A single transaction is sufficient to support a conviction.
3. In the instant case a police officer of the City of Atlanta testified that he went to the Exchange Hotel in that city, that the defendant, who was a bell-boy in the hotel, showed him to a room, and that he (the policeman) “asked him if there were any women there, and he said ‘yes,’ and I told him to send one in, and after awhile one came in the room.” Under this evidence the only reasonable hypothesis was that the defendant sent the woman to the witness’s room, and that he sent her for the purpose of gratifying the lust of the witness. This being true, . and this evidence of the witness being undisputed, the conviction of the defendant was demanded, and the admission of other evidence, which was illegal, was therefore harmless error.
4. The judge of the superior court did not err in overruling the certiorari sued out by the defendant.

Judgment affirmed.

Bloodworth and Harwell, JJ., concur.